Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and dependent claims thereof, none of cited prior art discloses as a whole: a plurality of switching transistors respectively provided in the plurality of sub-pixels, the plurality of switching transistors respectively being electrically connected to the gate line, the plurality of switching transistors respectively being turned on or off based on the control signal, and each of the plurality of switching transistors controlling a voltage applied from the first power supply line to the corresponding first electrode; and a signal control circuit supplying a signal synchronized with a touch driving signal to the second electrode in a touch detection period in which the touch driving signal is supplied to the plurality of third electrodes from the third power supply line, wherein a first potential difference between the first potential and the second potential in the touch detection period differs from a second potential difference between the first potential and the second potential in a light emission period before the touch detection period, and the control signal having a predetermined constant voltage is applied to the plurality of switching transistors via the gate line during the touch detection period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PEIJIE SHEN/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694